Citation Nr: 0019088	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-04 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
mechanical low back pain.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel

REMAND

The veteran had active duty from October 1994 to March 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Montgomery, Alabama.  That rating decision originally granted 
service connection for chronic mechanical low back pain, and 
assigned the 10 percent disability evaluation currently in 
effect.  The veteran timely appealed, and in his notice of 
disagreement of February 1999, he specifically requested a 
video hearing to be held before the "Regional Hearing 
Officer" at the RO.  Thereafter, a "video conference" 
hearing was scheduled and conducted at the RO before a 
hearing officer in May 1999.  However, in the interim between 
the issuance in May 1999 of the statement of the case and the 
scheduled RO video hearing of May 1999, the veteran filed his 
substantive appeal in which he specifically requested a video 
conference hearing at the RO before a member of the Board.  
As the veteran has not waived or withdrawn his request for a 
video conference hearing before a Board Member, and as it 
appears that he still desires such a hearing, this case will 
be remanded to the RO for the following development:

The RO should schedule a video conference 
hearing for the veteran to be conducted 
by a Board member.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


